DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 8/3/2022. Claims 1-21 have been examined and are pending.


				Response to Amendment
The amendment filed on 8/3/2022 cancelled no claim.  No Claims were previously cancelled.  New claim 21 is added. Claims 1-2, 4, 8, 13-14, 18 have been amended.  Therefore, claims 1-21 are pending and addressed below.                

Applicant’s amendments and arguments filed on 8/3/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-21 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues technical improvement has been made.   Applicant further argues an analogy with the Bascom, and Alice 101 decision.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-21) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-12 of, 
receiving user information….; 
receiving a location…; 
receiving a prescription associated with the user information…., the prescription comprising a treatment; 
determining an availability of the prescription at each pharmacy of a plurality of pharmacies; 
determining a filtered plurality of pharmacies from the plurality of available pharmacies based on the user information, the location, and the availability of the prescription; 

identifying treatment pricing information for each of the filtered plurality of pharmacies; 
determining an order of the filtered plurality of pharmacies based on the treatment pricing information for each of the filtered plurality of pharmacies; 
generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order;

transmitting, …., the GUI comprising the filtered plurality of pharmacies and the treatment pricing information in the determined order; 
receiving, at a first time and…., a selected pharmacy from the filtered plurality of pharmacies; 
generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system; and
transmitting, …., the formatted prescription to be received at the selected pharmacy prescription processing system.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, determining a filtered plurality of pharmacies from the plurality of available pharmacies based on the user information, the location, and the availability of the prescription.

In addition, claim 1, step 1-12 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind, by paper & pencil.  For example, a human being can observe/receive/obtain user information, location information, a prescription, a selected pharmacy, can observe/identify a plurality of pharmacies/pricing based on availability of the treatment, location, can evaluate/determine a prescription availability, can evaluate/determine/filter a plurality of pharmacy, an order of the filtered pharmacies, can observe/generate an GUI displaying the filtered pharmacy, treatment pricing information, can generate/format/reformat information, can observe/transmit/send information of pharmacies, pricing, and prescription.

Further, Step of (“receiving..…”, “transmitting ..”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/providing/sending data/information.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor). However, the steps are Not performed by any machine/computer/computing device.  Other than reciting “at a processor”, “via the processor”, , nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processor executes the programming instructions obtaining/providing/generating/sending information.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the processor is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Independent claim 1 (step 2B):  The additional element (i.e. a processor), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0103]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0103] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation,” determining an availability…”, “determining a filtered plurality….”, “determining an order of the filtered plurality …. “, “generating a formatted prescription…”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to “generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order”; and “generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system” are specified at a high level of generality.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics How the system control/automate the treatment pricing information changing the way of achieving “an order GUI”, nor how the system control/automate the detection of formatting changing the way of compatible formatting, and is simply organized information through human activity or merely mental tasks, since one can provide an GUI, display the filtered information in an order, and change the format , and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

 In other words, the instant claim is simply drafted in such a result-oriented way, and the providing step is just giving/sending out information.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Dependent claims 2-13, 21, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-13, 21 are also non-statutory subject matter.

Independent claim 14, 18:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 14, and system claim 18 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a system, a computing device) described in independent claim 14, 18, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/collect/provide/storing/ transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Dependent claims 15-17, and 19-20 are merely add further details of the abstract steps/elements recited in claim 14, and 18 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 15-17 and 19-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-21) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Example 37. Applicant further argues that the decision in Example 37 hold sway because the claimed invention has specific improvement.  

In response, the Examiner respectfully disagrees that the instant claimed invention and Example 37 are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 
Applicant’s analogy to Example 37 is conclusory and unpersuasive.

In claim 1 of Example 37, the additional elements recite a specific manner of automatically displaying icons to the user based on usage (i.e. receiving a user selection to organize each icon) which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Specifically, the Specification has technical evidence/technical support that the claimed invention, when implemented, improves the functionality of the computing device itself, or that it improves another technology or technical field.  Thus, the claim as a whole integrates the mental process into a practical application and therefore is eligible.   

Compared the example 37 to the claimed invention, the claimed invention is merely the requirement of the claimed invention is merely reciting the requirement of “receiving user information, location, prescription information, determining prescription availability, filtered pharmacy based on user information/location/prescription availability, providing a GUI to display filtered information”, along with the requirement to perform it by a computer and on the internet.  The claims are focus on collecting information and generating and managing/transmitting information associated with a prescription, but not on improving computers or technology.   The claims recite nothing specific steps how to technically accomplish/achieve that result performing by a generic computing device/server.   


What Applicant is referring to “generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order”; and “generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system” are specified at a high level of generality.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics How the system control/automate the treatment pricing information changing the way of achieving “an order GUI”, nor how the system control/automate the detection of formatting changing the way of compatible formatting, and is simply organized information through human activity or merely mental tasks, since one can provide an GUI, display the filtered information in an order, and change the format , and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Besides, the claimed invention is merely reciting collecting data, analyzing data, filtering data, generating a GUI to display data, transmit data, but not specifically determining e.g., “the amount of use” for each of the entered criteria nor rearranging information/data on a graphical user interface (GUI), wherein the method moves the most used information/data to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use as in example 37.    
Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

As the result, the Examiner respectively disagrees with the Applicant’s assertion that the claimed invention “recite a practical application based on the Revised Guidance and corresponding examples 37”.   


Additionally, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Example 42. Applicant further argues that the decision in Example 42 hold sway because the claimed invention has specific improvement.  

In response, the Examiner respectfully disagrees that the instant claimed invention and Example 42 are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 
Applicant’s analogy to Example 42 Claim 1 is conclusory and unpersuasive.

In claim 1 of Example 42, the additional elements recite a specific manner of providing                     a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is given remote access through the GUI to view or update information about a patient’s medical condition using the user’s own local device (e.g., a personal computer or wireless handheld device). When a user wants to update the records, the user can input the update in any format used by the user’s local device. Whenever the patient information is updated, it will first be converted into the standardized format and then stored in the collection of medical records on one or more of the network-based storage devices. After the updated information about the patient’s condition has been stored in the collection, the content server, which is connected to the network-based storage devices, immediately generates a message containing the updated information about the patient’s condition. This message is transmitted in a standardized format over the computer network to all physicians and health-care providers that have access to the patient’s information (e.g., to a medical specialist to review the updated information about the patient’s medical condition) so that all users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates.            

Thus, Example 42, claim 1 provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.  Specifically, the Specification has technical evidence/technical support that the claimed invention, when implemented, improves the functionality of the computing device itself, or that it improves another technology or technical field.

Thus, the claim as a whole integrates the mental process into a practical application and therefore is eligible.   

Unlike Example 42, claim 1, the claimed invention is merely reciting the requirement of “generating a formatted prescription having a format accepted by a selected pharmacy processing system”.  These are abstract idea of human activities or mental task or by paper/pencil.
One can enter information, rewrite/update the prescription to include the information in a readable file or format preferred, and are simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to “generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system” are specified at a high level of generality.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics how the system control/automate the detection of formatting changing the way of compatible formatting, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Applicant’s claim set do not recite any particular configuration/specific how the system control/automate the detecting, estimating, responding to price changes, and capturing/changing the format of the transaction that can be readable or displayed in any pharmacy computer.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.

Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 

The instant steps are directed to improve the data collecting/determining filtered information/ displaying process rather than functioning of a computer, nor improving the computer-related technology.  Thus, the argument regarding an improvement to a computer technology or computer functioning analogous to Example 42 is not persuasive.  

Thus, the combination of steps neither have improvement made to computer functionality or capability, nor the instant claims effect an improvement in functioning of another technology.    The claim as a whole does not integrate into a practical application and therefore is Not eligible.

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 14, 18          and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Ross reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Ross’s teachings to support the rejection moots Applicant's argument with respect to the claims 1, 14, 18. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 2-13, 21, 15-17, and 19-20, dependent from independent claim 1, 14, and 18 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-21 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-21) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-12 of, 
receiving user information….; 
receiving a location…; 
receiving a prescription associated with the user information…., the prescription comprising a treatment; 
determining an availability of the prescription at each pharmacy of a plurality of pharmacies; 
determining a filtered plurality of pharmacies from the plurality of available pharmacies based on the user information, the location, and the availability of the prescription; 

identifying treatment pricing information for each of the filtered plurality of pharmacies; 
determining an order of the filtered plurality of pharmacies based on the treatment pricing information for each of the filtered plurality of pharmacies; 
generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order;

transmitting, …., the GUI comprising the filtered plurality of pharmacies and the treatment pricing information in the determined order; 
receiving, at a first time and…., a selected pharmacy from the filtered plurality of pharmacies; 
generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system; and
transmitting, …., the formatted prescription to be received at the selected pharmacy prescription processing system.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, determining a filtered plurality of pharmacies from the plurality of available pharmacies based on the user information, the location, and the availability of the prescription.

In addition, claim 1, step 1-12 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind, by paper & pencil.  For example, a human being can observe/receive/obtain user information, location information, a prescription, a selected pharmacy, can observe/identify a plurality of pharmacies/pricing based on availability of the treatment, location, can evaluate/determine a prescription availability, can evaluate/determine/filter a plurality of pharmacy, an order of the filtered pharmacies, can observe/generate an GUI displaying the filtered pharmacy, treatment pricing information, can generate/format/reformat information, can observe/transmit/send information of pharmacies, pricing, and prescription.

Further, Step of (“receiving..…”, “transmitting ..”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/providing/sending data/information.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor). However, the steps are Not performed by any machine/computer/computing device.  Other than reciting “at a processor”, “via the processor”, , nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processor executes the programming instructions obtaining/providing/generating/sending information.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the processor is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a processor), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0103]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0103] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation,” determining an availability…”, “determining a filtered plurality….”, “determining an order of the filtered plurality …. “, “generating a formatted prescription…”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to “generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order”; and “generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system” are specified at a high level of generality.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  The claim does not recite any particular configuration/specifics How the system control/automate the treatment pricing information changing the way of achieving “an order GUI”, nor how the system control/automate the detection of formatting changing the way of compatible formatting, and is simply organized information through human activity or merely mental tasks, since one can provide an GUI, display the filtered information in an order, and change the format , and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

 In other words, the instant claim is simply drafted in such a result-oriented way, and the providing step is just giving/sending out information.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Dependent claims 2-13, 21, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-13, 21 are also non-statutory subject matter.

Independent claim 14, 18:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 14, and system claim 18 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a system, a computing device) described in independent claim 14, 18, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/collect/provide/storing/ transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Dependent claims 15-17, and 19-20 are merely add further details of the abstract steps/elements recited in claim 14, and 18 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 15-17 and 19-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-21) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18-20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (hereinafter, Porter, US 2015/0142479), in view of Holz (US 2004/0225527), further in view of Ross et al. (hereinafter, Ross, US 2007/0143137).

As per claim 1, 18, Porter discloses a method, a system, comprising:
a computing device, comprising at least one processor (Fig, 1A, [0009]); 
a cloud electronic system, comprising at least one processor (Fig. 1, [0009]); 
a selected pharmacy prescription processing system, comprising at least one processor (Fig. 1A, [0009]);
receiving user information at one or more processors (Fig. 2, item 36, Fig. 4, Fig. 12, [0011, gathering data about the Patient in the tangible computer medium from the Physician's Electronic Medical Records (EMR) system and from a software application running on a Patient User Device; gathering medicine data in the tangible computer medium from a plurality of External Data Providers; gathering insurance provider data in the tangible computer medium from the plurality of External Data Providers; gathering pharmacy data in the tangible computer medium from the plurality of External Data Providers, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, the patient’s preferred pharmacy, the patient's prescription insurance provider, and geographic location/coordinates or other information, including patient-identifiable information]); 
receiving a location at the one or more processors [[0015, geographic location/coordinates or other information, including patient-identifiable information, as may be necessary to provide an estimate of the prescription or best known cash price of the prescription, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area]); 
receiving a prescription associated with the user information at the one or more processors, the prescription comprising a treatment (Fig. 5, item 84, Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, [0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, 0046, The Price Estimation Algorithm server 24 as described in (b) subcomponent is a mathematical algorithm with program instructions for estimating the price of a prescription based on the medicines that comprise that prescription identifying the medications making up the prescription]); 
determining an availability of the prescription at each pharmacy of a plurality of pharmacies (Fig. 7, 10, 11, [0027, 0072, 0073]); 
determining a filtered plurality of pharmacies from the plurality of available pharmacies based on the user information, the location, and the availability of the prescription (Fig. 6, 7, 10, 11, [0012. The present invention describes a system for estimating the price of a prescription to provide the Patient with the opportunity to fill that prescription at the most convenient Pharmacy location or plurality of Pharmacies, whether the Patient deems price, location, or other factors as being most important, 0026, 0027, 0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription, 0072]);
identifying treatment pricing information for each of the identified plurality of pharmacies (Fig. 6, Compare Pharmacies);
determining an order of the filtered plurality of pharmacies based on the treatment pricing information for each of the filtered plurality of pharmacies (Fig. 6, Alternative Medications, Compare Pharmacies, Best Cost Price, [0068, The side-panel display shows the Alternate Medications, compares the available pharmacies in the patient area with addresses and then lists the best cash price for the prescription with the dosage and the price per dosage, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area, the Patient's preferred pharmacy or pharmacies, the Patient's preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the Patient's geographic area, and other factors relevant to Patient convenience in filling prescriptions]);
generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order (Fig. 6, Alternate Medications, Best Cost Price, Fig. 7, Walgreen Pharmacy, Fig. 10, 11);
transmitting, via the one or more processors, the GUI comprising the filtered plurality of pharmacies and the treatment pricing information in the determined order (Fig. 10, 11); 

However, Porter does not explicitly disclose, 
receiving, at a first time and via the one or more processors, a selected pharmacy from the filtered plurality of pharmacies;  

Holz teaches ([0018, The host server is configured to receive and store the
updated stored memory and to electronically transmit a prescription fulfillment request for any new prescriptions contained within the updated stored memory to a selected
one of the accessible pharmacies identified in the stored memory and to electronically transmit a confirmation back to the office computer advising that any new prescriptions
are fulfilled, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s method by including transmitting a prescription to a selected pharmacy, as disclosed by Holz.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.

However, Porter and Holz do not explicitly disclose, 
generating a formatted prescription having a format accepted by a selected pharmacy prescription processing system; and
transmitting, via the one or more processors, the formatted prescription to be received at the selected pharmacy prescription processing system.
Ross teaches ([0064, In the illustrated embodiment, the process 1600 includes collecting raw or unformatted prescription related data for each one of multiple patients (process portion 1602). Each patient can be associated with one or more prescriptions and prescription related data can include at least one of the patient's identification and one or more drug names associated with the one or more prescriptions. Portions of
the raw prescription related data can come from one or more sources and can have various formats. For example, the raw prescription related data can be collected from multiple pharmacies, multiple medical service providers/facilities, multiple databases, and/or multiple prescription related systems, 0065, Accordingly, the process 1600 can include processing the raw prescription related data (process portion 1604) to provide formatted prescription related data that is usable by a prescription management element. In certain embodiments, processing the prescription related data can include combining various portions of prescription related data, aggregating a portion of prescription related data, parsing a portion of the prescription related data, summarizing a portion of prescription related data, coding the prescription related data to be readable/usable by a prescription management element, and/ or filtering a portion of prescription related data, 0069. The interface element 1704 can be operatively coupled to the prescription management element 1702 to provide formatted prescription related data to the prescription management element 1702. The interface element 1704 can include a computing element or system that is configured to collect raw or unformatted prescription related data that would be unusable by the prescription management element, process the raw prescription related data, and provide formatted prescription related data to the prescription management element 1702 (e.g., formatted prescription related data that is formatted to be usable by the prescription management element 1702)]).

Ross further teaches (Fig. 16, item 1608, 0067, 0067. The formatted prescription related data can then be provided for use by a prescription management element (process portion 1608). For instance, the process 1600 can be used to provide formatted prescription related data to a prescription management element that provides prescription fulfillment information, provides care support service information, and/or collects patient opinion information. Additionally, as discussed above, the prescription management system can include a computing system and some, all, or none of the processes for providing formatted prescription related data for use in a prescription management element (discussed above with reference to FIG. 16) can be performed in a computing environment]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s and Holz’s method by including formatting and transmitting a formatted prescription to a selected pharmacy, as disclosed by Ross.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.


As per claim 2, Porter further discloses, further comprising: 
receiving, at a second time subsequent to the first time and via the one or more processors, an updated pharmacy, from a computing device (Fig. 7, Confirm Change to Walmart Pharmacy, [0069, FIG. 7 depicts what the patient estimated out of pocket cost for the medicines that are prescribed on a separate overlay display 88 and also shows on a side-panel overlay 90, which gives the location of the pharmacy of choice with map directions and the ability to either confirm the prescription or cancel the prescription that will be sent to the pharmacy if the prescription cost is in-line with the decision of the patient and the physician]); and 

However, Porter and Holz do not explicitly disclose, 
generating a formatted prescription having a format accepted by an updated pharmacy prescription processing system of the updated pharmacy; and
transmitting, via the one or more processors, the formatted updated prescription to the at the updated pharmacy prescription processing system.

Ross teaches ([0064, In the illustrated embodiment, the process 1600 includes collecting raw or unformatted prescription related data for each one of multiple patients (process portion 1602). Each patient can be associated with one or more prescriptions and prescription related data can include at least one of the patient's identification and one or more drug names associated with the one or more prescriptions. Portions of
the raw prescription related data can come from one or more sources and can have various formats. For example, the raw prescription related data can be collected from multiple pharmacies, multiple medical service providers/facilities, multiple databases, and/or multiple prescription related systems, 0065, Accordingly, the process 1600 can include processing the raw prescription related data (process portion 1604) to provide formatted prescription related data that is usable by a prescription management element. In certain embodiments, processing the prescription related data can include combining various portions of prescription related data, aggregating a portion of prescription related data, parsing a portion of the prescription related data, summarizing a portion of prescription related data, coding the prescription related data to be readable/usable by a prescription management element, and/ or filtering a portion of prescription related data, 0069. The interface element 1704 can be operatively coupled to the prescription management element 1702 to provide formatted prescription related data to the prescription management element 1702. The interface element 1704 can include a computing element or system that is configured to collect raw or unformatted prescription related data that would be unusable by the prescription management element, process the raw prescription related data, and provide formatted prescription related data to the prescription management element 1702 (e.g., formatted prescription related data that is formatted to be usable by the prescription management element 1702)]).

Ross further teaches (Fig. 16, item 1608, 0067, 0067. The formatted prescription related data can then be provided for use by a prescription management element (process portion 1608). For instance, the process 1600 can be used to provide formatted prescription related data to a prescription management element that provides prescription fulfillment information, provides care support service information, and/or collects patient opinion information. Additionally, as discussed above, the prescription management system can include a computing system and some, all, or none of the processes for providing formatted prescription related data for use in a prescription management element (discussed above with reference to FIG. 16) can be performed in a computing environment]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s and Holz’s method by including formatting and transmitting a formatted prescription to a selected pharmacy, as disclosed by Ross.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.

As per claim 3, Porter further discloses, wherein the user information comprises one or more of insurance information (Fig. 4, Insurance, 0046, The algorithm incorporates retail pricing data from pharmacies, data from the Patient's health insurance plan), time preference information ([0046, the Patient's preferred time of day to fill the prescription]), discount information, rewards information, or review preference information.


As per claim 4, Porter further discloses, further comprising: 
determining one or more alternative treatments corresponding to the treatment (Fig. 6, Alternative Medications); and
identifying the plurality of pharmacies further based on the one or more alternative treatments (Fig. 6, Compare Pharmacies).


As per claim 5, Porter further discloses, wherein identifying pricing information comprises adjusting a base treatment pricing based on the user information (Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, 0046, The algorithm incorporates retail pricing data from pharmacies, data from the patient’s health insurance plan, retail pricing data from drug manufacturers, data from the patients drug card plans, data from pharmacy benefit managers, and other sources of data that describe the actual price, the advertised price, the suggested price, or a price offsets for a medicine or plurality of medicines]).


As per claim 6, Porter further discloses, wherein identifying pricing information further comprises adjusting the base treatment pricing based on insurance information (Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, 0046, The algorithm incorporates retail pricing data from pharmacies, data from the patient’s health insurance plan, retail pricing data from drug manufacturers, data from the patients drug card plans, data from pharmacy benefit managers, and other sources of data that describe the actual price, the advertised price, the suggested price, or a price offsets for a medicine or plurality of medicines. The algorithm uses any such data to the system at the time the price estimate is computed by the algorithm, recognizing that such data may not be available for all medicines, for all patients, in all circumstances, or even for different price estimate computations run for the same medicines for the same patient under similar circumstances at a later time or date. The algorithm also incorporates various methods of estimating current and future prescription prices for groups of patients with similar characteristics, when the exact price cannot be determined either
due to a lack of sufficient data about the current actual price of the medicine(s) that comprise the prescription or due to a lack of specific information about the Patient, such as the patients specific insurance plan]).


As per claim 7, Porter further discloses, wherein the prescription is provided by a user or a health care professional ([0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0071, FIG. 9 shows an example of the main screen of a standalone application running on the Physician User Device with information about a prescription entered by the Physician]).


As per claim 8, Porter further discloses, wherein the filtered plurality of pharmacies are based on a location criterion is selected from a distance proximity, a time proximity, a minimum number of pharmacies, or a combination thereof ([0038. Additionally, the information collected in a subcomponent consists of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, the Patient’s preferred pharmacy, the Patient’s prescription insurance provider, and geographic location or coordinates or other information, including patient-identifiable information, as may be necessary to provide an estimate of the price of the prescription and to determine the most convenient pharmacy or plurality of pharmacies to fill the prescription, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the patient’s exact or approximate location, the exact location of pharmacies in the patient’s geographic area, the patient’s preferred pharmacy or pharmacies, the patient’s preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the patient’s geographic area, 0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription]).

As per claim 9, Porter further discloses, wherein the treatment is one of a medicine, a therapy, a device, an application, an object, or combinations thereof (Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, [0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed]).

As per claim 10, Porter further discloses, wherein the user information is provided by a computing device (Fig. 2, Physician logs into 3rd party Electronic Medical Records (EMR) software from a computer, tablet, or handheld mobile device, item 36, [0011, transmitting the prescription and the Patient data, excluding patient-identifying information, to a computer system]).


As per claim 11, Porter further discloses, further comprising: 
receiving user input comprising the user information at the computing device (Fig. 2, item 36, Fig. 4, Fig. 12, [0011, gathering data about the Patient in the tangible computer medium from the Physician's Electronic Medical Records (EMR) system and from a software application running on a Patient User Device; gathering medicine data in the tangible computer medium from a plurality of External Data Providers; gathering insurance provider data in the tangible computer medium from the plurality of External Data Providers; gathering pharmacy data in the tangible computer medium from the plurality of External Data Providers]); and 
transmitting, via the computing device, the user information to the one or more processors ([0011, transmitting the prescription and the Patient data, excluding patient-identifying information, to a computer system]).


As per claim 12, Porter further discloses, wherein identifying the plurality of pharmacies further comprises using a trained machine learning model, wherein inputs to the trained machine learning model include the user information, the location, and the prescription ([0046, The methods used by the algorithm may include selecting a representative medicine from similar drug classes, simple arithmetic means and weighted arithmetic means, linear and non-linear regression models, random walk methods, cluster analysis methods, machine learning methods, and other statistical, iterative, and direct methods that represent best practice and the state of the art in predictive analysis. The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the patient’s exact or approximate location, the exact location of pharmacies in the patient’s geographic area, the patient’s preferred pharmacy or pharmacies, the patient’s preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the patient’s geographic area, and other factors relevant to Patient convenience in filling prescriptions. If the Patient’s prescription consists of multiple medications to be filled at multiple pharmacies, the algorithm may also compute the optimal rout to travel to each pharmacy]).

As per claim 13, 20, Porter further discloses, further comprising transmitting the filtered plurality of pharmacies and their corresponding pricing information in a format that visually shows the plurality of pharmacies and the treatment pricing information on a map (Fig. 7, 10, 11, [0027, 0072, 0073]).


As per claim 19, Porter further discloses, wherein the computing device is one of a mobile phone, a laptop, or a desktop (Fig. 2, Physician logs into 3rd party Electronic Medical Records (EMR) software from a computer, tablet, or handheld mobile device, item 36, [0011, transmitting the prescription and the Patient data, excluding patient-identifying information, to a computer system).

As per claim 21, Porter further discloses, further comprising: 
receiving fulfillment information for one or more other users for the prescription fulfilled at each of the filtered plurality of pharmacies ([0052, Then there are a host of other applications available for notifying the patient when an ongoing prescription has a lower price at a pharmacy different than their preferred pharmacy or for submitting ongoing prescriptions for refill from within the system or for comparing the prices of the individual medicines within a prescription between various pharmacies close to the patient or for submitting a composite prescription whereby any of the individual medicines within and for other related services]); 
determining trending data based on the fulfillment information ([0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription]); and 
generating the GUI to include the trending data (Fig. 6, Alternative Medications, Compare Pharmacies, [0068, The side-panel display shows the Alternate Medications, compares the available pharmacies in the patient area with addresses and then lists the best cash price for the prescription with the dosage and the price per dosage, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area, the Patient's preferred pharmacy or pharmacies, the Patient's preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the Patient's geographic area, and other factors relevant to Patient convenience in filling prescriptions]).


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (hereinafter, Porter, US 2015/0142479), in view of Nadas et al. (US  2012/0004929).

As per claim 14, discloses a method, comprising:
receiving user information at one or more processors (Fig. 2, item 36, Fig. 4, Fig. 12, [0011, gathering data about the Patient in the tangible computer medium from the Physician's Electronic Medical Records (EMR) system and from a software application running on a Patient User Device; gathering medicine data in the tangible computer medium from a plurality of External Data Providers; gathering insurance provider data in the tangible computer medium from the plurality of External Data Providers; gathering pharmacy data in the tangible computer medium from the plurality of External Data Providers, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, the patient’s preferred pharmacy, the patient's prescription insurance provider, and geographic location/coordinates or other information, including patient-identifiable information]); 
receiving a location at the one or more processors ([0015, geographic location/coordinates or other information, including patient-identifiable information, as may be necessary to provide an estimate of the prescription or best known cash price of the prescription, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area]); 
receiving a prescription associated with the user information at the one or more processors, the prescription comprising a treatment (Fig. 5, item 84, Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, [0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, 0046, The Price Estimation Algorithm server 24 as described in (b) subcomponent is a mathematical algorithm with program instructions for estimating the price of a prescription based on the medicines that comprise that prescription identifying the medications making up the prescription]); 
identifying an alternative treatment based on the treatment (Fig. 6, Alternate Medications, [0026]);
determining an availability of the alternative treatment at each pharmacy of a plurality of pharmacies (Fig. 7, 10, 11, [0027, 0072, 0073]); 
determining a filtered plurality of pharmacies from the plurality of available pharmacies based on the user information, the location, and the availability of the alternative treatment (Fig. 6, 7, 10, 11, [0012. The present invention describes a system for estimating the price of a prescription to provide the Patient with the opportunity to fill that prescription at the most convenient Pharmacy location or plurality of Pharmacies, whether the Patient deems price, location, or other factors as being most important, 0026, 0027,  0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription, 0072]);

identifying treatment pricing information of the treatment and the alternative treatment, for each of the filtered plurality of pharmacies (Fig. 6, Alternate Medications, Compare Pharmacies, [0026]);

determining an order of the filtered plurality of pharmacies based on the treatment pricing information for each of the filtered plurality of pharmacies (Fig. 6, Alternative Medications, Compare Pharmacies, Best Cost Price, [0068, The side-panel display shows the Alternate Medications, compares the available pharmacies in the patient area with addresses and then lists the best cash price for the prescription with the dosage and the price per dosage, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area, the Patient's preferred pharmacy or pharmacies, the Patient's preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the Patient's geographic area, and other factors relevant to Patient convenience in filling prescriptions]);
generating a graphical user interface (GUI) comprising the filtered plurality of pharmacies and the treatment pricing information for each of the filtered plurality of pharmacies in the determined order (Fig. 6, Alternate Medications, Best Cost Price, Fig. 7, Walgreen Pharmacy, Fig. 10, 11); and
transmitting, via the one or more processors, the GUI comprising the filtered plurality of pharmacies and the treatment pricing information in the determined order (Fig. 10, 11); 


As per claim 15, Porter further discloses, however, Porter does not explicitly disclose wherein the alternative treatment is one of a generic treatment, an alternative therapy, a medical device, or combinations thereof.
Nada teaches ([0041, Alternatively, the selected prescriptions may be determined based upon each medication's status as a brand name medication or a generic medication, 0067. Having grouped the prescriptions by each prescription's next fill date in step 426, step 428 determines the total cost for each of the prescription groups. For example, if the customer pays a S10 copay for any generic prescription and a
S20 copay for any brand name prescription, the total costs for the four groups may be:
0068 Group A (Generic): $10
0069. Group B (Brand Name): $20
(0070 Group C-D (Both Generic): $20
(0071 Group E (Generic): S10                   

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s method by including pricing on alternative medications, as disclosed by Nadas.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.


As per claim 16, Porter further discloses, wherein identifying treatment pricing information of the treatment and the alternative treatment further comprises identifying a lower of the pricing information of the treatment. 

While Porter teaches identifying and providing pricing information for alternative treatment/medications ([0013, (c) a user interface that would allow the physician to substitute lower-priced, equivalent medications, 0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription. Then there are a host of other applications available for notifying the patient when an ongoing prescription has a lower price at a pharmacy different than their preferred pharmacy….or for comparing the prices of the individual medicines within a prescription between various pharmacies close to the patient …])

Nadas teaches identifying a lower of the pricing information and the pricing information of the alternative treatment (i.e. generic drug) ([0067. Having grouped the prescriptions by each prescription's next fill date in step 426, step 428 determines the total cost for each of the prescription groups. For example, if the customer pays a S10 copay for any generic prescription and a S20 copay for any brand name prescription, the total costs for the four groups may be: [0068 Group A (Generic): $10,  0069. Group B (Brand Name): $20 , 0070 Group C-D (Both Generic): $20 , 0071 Group E (Generic): S10]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s method by including pricing on alternative medications, as disclosed by Nadas.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.

As per claim 17, Porter further discloses, wherein the alternative treatment is determined based on a database configured to provide alternative treatment information ([0047. The Medicine Database server 26 described in (c) Subcomponent contains information specifically related to the characteristics of medicines and may include the medicine's brand name, its generic name, its drug class, its mechanism of action, equivalent alternatives for that medicine, its MSRP, and other relevant information]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Roueke et al. (US 2016/0034668, discloses filling and managing a patient's healthcare needs), 
Cannata et al. (US 2012/0136809, establishing a price for a drug sold to a consumer. Further, such factors may fluctuate over time, for example, if a new brand name drug or a new generic drug is introduced, it will also affect the pricing of drugs),
McCallie et al. (US 2006/0265245, teaches providing medication guidance at the time of prescription event), 
Oscar et al. (US 2001/0037216, teaches managing pharmacy benefit), 
Loscutoff et al. (US 2020/0098456, teaches user information and / or refill
schedules associated with users may be utilized to predict which users are likely to miss a medication refill. The presently disclosed systems and methods may determine health indicators associated with users and, by utilizing one or more machine learning techniques, determine which health indicators, alone or in combination, are associated with users prone to missing refills),


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681